82 So.3d 191 (2012)
Tyrone M. HOWARD, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D11-4453.
District Court of Appeal of Florida, First District.
March 14, 2012.
Tyrone M. Howard, pro se, for Petitioner.
*192 Sarah J. Rumph, General Counsel, and Anthony Andrews, Assistant General Counsel, Tallahassee, for Respondent.
PER CURIAM.
Consistent with the Florida Parole Commission's proper concession of error, the petition for writ of certiorari is granted in part and the circuit court's order denying mandamus relief is quashed. The matter is remanded to the circuit court for further proceedings concerning petitioner's claim that the Commission did not explain its reasons for finding he was a poor candidate for parole release in its most recent order. See Alday v. Florida Parole Comm'n, 58 So.3d 327 (Fla. 1st DCA 2011). We otherwise deny the petition.
GRANTED in part and DENIED in part.
THOMAS, ROBERTS, and ROWE, JJ., concur.